Title: Thomas Jefferson to Edmund Bacon, 5 December 1811
From: Jefferson, Thomas
To: Bacon, Edmund


          
                  Sir 
                   
                     Poplar Forest 
                     Dec. 5. 11.
             
		  I find I can drive from hence 4. or 5 beeves and as many muttons as we can want; all as fat as they can be; and having to drive these I conclude to drive the hogs also, and kill them at Monticello. the whole will start therefore as soon as the hogs are fat enough. of course we need buy no more beeves.
		  
			 I
			 shall be glad if you will see mr Darnell and tell him that the business here is suffering unspeakably for want of him.
			 we have been obliged to suspend prizing the
			 tobacco at his place for want of somebody to overlook it, the places being too far apart & too much to do for mr Goodman to be able to attend to the whole.
			 as
			 soon therefore as mr Randolph’s affairs can permit him to come I wish him to set out without losing an hour. it would be very important that he should arrive while I am here, which will be to about the 13th or 14th.
			 tell Johnny Hemings to finish off immediately the frame for the round table for this place that it may come by the waggon which will go with the hogs.
			 I promised to let mr Claxton know of the safe arrival of mr Goodman’s family. they did not get to Lynchburg till Thursday night: but had fine weather and were quite comfortable in the boat. Accept my best wishes
          
            Th:
            Jefferson
        